t*.




                                   STATE OF TENNESSEE
                         IN THE CIRCUIT COURT OF MEIGS COUNTY

                                                   CASE NO. <9oi Q - CM' =2/
      SUSAN TUBBS,                                         PLEASE SERVE:
                                                           Suzuki Motor of America, Inc.
                                                           c/o CT Corporation
                            Plaintiff,                     300 Montvue Road
      v.                                                   Knoxville, TN 37919

      RECREATION UNLIMITED, LLC and
      SZUKI MOTOR OF AMERICA, INC.,

                     Defendant.


                                             SUMMONS

      THE STATE OF TENNESSEE:

      To Each Sheriff of the State:

              YOU ARE COMMANDED to serve this summons, a copy of the complaint or
      petition in this action on defendant SUZUKI MOTOR OF AMERICA, INC.

              Each defendant is required to serve written defenses to the complaint or petition
      on Alex D Weisberg, plaintiffs attorney, whose address is 5846 SOUTH FLAMINGO
      ROAD, #290, COOPER CITY, FL 33330, within 20 days after service of this summons
      on that defendant, exclusive of the day of service, and to file the original of the defenses
      with the clerk of this court either before service on plaintiffs attorney or immediately
      thereafter. If a defendant fails to do so, a default will be entered against that defendant
      for the relief demanded in the complaint or petition.

             DATED on.'   \Juaw...
                                                            As ClaflTof the Court
                                                            By
                                                            As Deputy Clerl

             ALEX D. WEISBERG
             WEISBERG CONSUMER LAW GROUP
             ATTORNEYS FOR PLAINTIFF *                                     d      Su'Z-tA k.' M ©4t> r
             5846 South Flamingo Road, Ste. 290             - (04                                 J-OC .
             Cooper City, FL 33330
             (954)212-2184
             (866) 577-0963 fax
                                                               O^SL^ U$-«- cl       -fo    S- f      —

                                 EXHIBIT
 Case 1:19-cv-00194-PLR-SKL Document       A 07/02/19 Page 1 of 32 PageID #: 6
                                     1-1 Filed
.f / •




                                            !
                                          STATE OF TENNESSEE
                                IN THE CIRCUIT COURT FOR MEIGS COUNTY

           SUSAN TUBBS;

                  Plaintiff,

                  .v.                                            Civil Action No.

           RECREATION UNLIMITED, LLC and
           SUZUKI MOTOR OF AMRICA, INC.,

                  Defendant.



                                                     COMPLAINT

                  NOW COMES Plaintiff, SUSAN TUBBS, by and through her attorneys, WEISBERG

           CONSUMER LAW GROUP, PA, and for her complaint against Defendants, RECREATION

           UNLIMITED, LLC and SUZUKI MOTOR OF AMERICA, INC., alleges and affirmatively states

           as follows:

                                                       PARTIES

                  1.      Plaintiff, SUSAN TUBBS ("Plaintiff’), is an individual who was at all times

           relevant hereto residing in the State of Tennessee.

                  2.      Defendant, RECREATION UNLIMITED, LLC, ("Boat Manufacturer"), is a

           foreign corporation authorized to do business in the State of Tennessee, County of Meigs, and is

           engaged in the manufacture, sale, and distribution of boats and related equipment and services.

           Boat Manufacturer is also in the business of marketing, supplying and selling written warranties

           to the public at large through a system of authorized dealerships. Boat Manufacturer does business

           in all counties of the State of Tennessee including Meigs County, and, upon information and belief,

           maintains offices in the County of Meigs, State of Tennessee.
                                                                                          FILED
                                                                                 MEIGS CgUN^CtRgJrr COURT
                                                            1                   DATE.
         Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 2 of 32 PageID #: 7
         3.     Defendant, SUZUKI MOTOR OF AMERICA, INC., ("Motor Manufacturer"), is a

 foreign corporation authorized to do business in the State of Tennessee, County of Meigs, and is

 engaged in the manufacture, sale, and distribution of boat motors and related equipment and

 services. Motor Manufacturer is also in the business of marketing, supplying and selling written

 warranties to the public at large through a system of authorized dealerships. Motor Manufacturer

 does business in all counties of the State of Tennessee including Meigs County, and, upon

 information and belief, maintains offices in the County of Meigs, State of Tennessee.



                                          JURISDICTION

        4.      This Court has jurisdiction pursuant to Term. Code Ann. § 16-10.

                                          BACKGROUND

         5.     On or about July 26, 2018, Plaintiff purchased a 2018 Key Largo 236WI

 (“236WI”), manufactured and distributed by Boat Manufacturer, Serial No. REC24597H718, for

 valuable consideration (See copy of Plaintiffs Purchase Agreement, attached hereto as Exhibit

 “A”). The motor in Plaintiffs 236WI, with serial number 22503F-810313, was manufactured by

 Motor Manufacturer.

        6.      The price of the 236WI, including registration charges, document fees and sales

 tax, totaled at least $58,245.00.

        7.      Plaintiff avers that as a result of the ineffective repair attempts made by Boat

 Manufacturer and Motor Manufacturer (commonly referred to as “Manufacturers”), through their

 authorized dealership network, the 236WI cannot be utilized for personal, family and household

 use as intended by Plaintiff at the time of acquisition.




                                                   2

Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 3 of 32 PageID #: 8
         8.      In consideration for the purchase of the 236WI, Manufacturers issued and supplied

  to Plaintiff their written warranties, which included various coverages which are fully outlined in

  the Manufacturers’ Warranty documentation. (Motor Manufacturer’s warranty is attached hereto

  as Exhibit “B”; Plaintiff does not currently have a copy of Boat Manufacturer’s written warranty

  but will obtain a copy through discovery).

         9.      On or about July 26, 2018, Plaintiff took possession of the 236WI and shortly

  thereafter experienced the various defects and nonconformities listed below that substantially

  impair its value.

          10.    The defects described below violate Manufacturers’ warranties issued to Plaintiff,

  which consequently failed of their essential purpose.

          11.    Plaintiff delivered the 236WI to Manufacturers, through their authorized dealership

  network, on numerous occasions.

          12.    Plaintiff avers that the 236WI has been subject to repair at least three (3) times for

  the same defects, and that the defects remain unconnected.

          13.     Plaintiff further avers that the 236WI has been out of service for more than six (6)

  months as a result of its defects.

          14.     Plaintiff brought the 236WI to an authorized service dealer of Manufacturers for

  various defects and nonconformities, including but not limited to:

                  a.      Defective motor;
                  b.      Defective props;
                  c.      Defective hull;
                  d.      Defective fuel tank;
                  e.      Defective gel coat;
                  f.      Defective front hatch;
                  g-      Defective brake line;

                                                    3

Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 4 of 32 PageID #: 9
*




                   h.      Defective prop housing;
                   1.      Defective GPS;
                   J-      Defective Bimini canvas;
                   k.      Defective seats;
                   1.      Defective storage lid; and
                   m.      Any additional complaints made by the Plaintiff, whether or not they
                           are contained in Manufacturers’ records or on any repair orders.
             15.   Plaintiff provided Manufacturers, through their authorized dealership network,

    sufficient opportunities to repair the 236WI.

             16.   After a reasonable number of attempts and/or a reasonable opportunity to cure the

    defects in Plaintiffs 236WI, the Manufacturers were unable and/or have failed to repair the

    defects, as provided in Manufacturers’ warranty.

             17.   Manufacturers refused and/or failed to adequately repair the defects in Plaintiffs

    236WI.

             18.   Plaintiff justifiably lost confidence in the 236WI’s safety and reliability, and said

    defects and nonconformities have substantially impaired the value of the 236WI to Plaintiff.

             19.   Said defects could not reasonably have been discovered by Plaintiff prior to

    Plaintiffs acceptance of the 236WI.

             20.   As a result of these defects, Plaintiff revoked her acceptance of the 236WI in

    writing. (See copy of Notice letters, attached hereto as Exhibit “C”).

             21.   At the time of revocation, the 236WI was in substantially the same condition as at

    delivery except for damage caused by its own defects and ordinary wear and tear.

             22.   Boat Manufacturer refused Plaintiffs demand for revocation and refused to provide

    Plaintiff with the remedies to which Plaintiff is entitled upon revocation.




                                                        4

Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 5 of 32 PageID #: 10
         23.     The defects described above violate the implied warranty of merchantability, as

  well as Manufacturers’ warranties issued to Plaintiff, which consequently failed of their essential

  purpose.

         24.     The 236WI remains in a defective and unmerchantable condition, and continues to

  exhibit the above mentioned defects.

                                               COUNTI
                        BREACH OF WRITTEN WARRANTY
                 PURSUANT TO THE MAGNUSON-MOSS WARRANTY ACT
                              BOAT MANUFACTURER

         25.     Plaintiff re-alleges and incorporates by reference all of the preceding paragraphs as

  though fully set forth herein.

         26.     Plaintiff is a purchaser of a consumer product who received the 236WI during the

  duration of a written warranty period applicable to the 236WI and who is entitled by the terms of

  the written warranty to enforce against Boat Manufacturer the obligations of said warranty.

          27.    Boat Manufacturer is a company engaged in the business of making a consumer

  product directly available to Plaintiff.

          28.    The Magnuson-Moss Warranty Act, Chapter 15 U.S.C.A., Section 2301, et. seq.

  (“Warranty Act”) is applicable to Plaintiffs Complaint in that the 236WI was manufactured and

  sold after July 4, 1975, and costs in excess of ten dollars ($10.00).

          29.     Plaintiffs purchase of the 236WI was accompanied by a written factory warranty

  for any defects in material or workmanship, comprising an undertaking in writing in connection

  with the purchase of the 236WI to repair or replace defective parts, or take other remedial action

  free of charge to Plaintiff with respect to the 236WI in the event that the 236WI failed to meet the

  specifications set forth in Boat Manufacturer’s warranty.




                                                    5

Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 6 of 32 PageID #: 11
>




           30.      Boat Manufacturer’s warranty was the basis of the bargain of the contract between

    the Plaintiff and Boat Manufacturer for the sale of the 236WI to Plaintiff.

           31.      Said purchase of Plaintiff s 236WI was induced by, and Plaintiff relied upon, Boat

    Manufacturer’s written warranty.

           32.      Plaintiff has met all of her obligations and preconditions as provided in the written

    warranties.

           33.      Boat Manufacturer breached its express warranty pursuant to the Magnuson Moss

    Warranty Act in that it failed to repair the defects in Plaintiffs boat within a reasonable number

    of repair attempts and/or a reasonable amount of time.

           34.      As a direct and proximate result of Boat Manufacturer's failure to comply with its

    written warranty, Plaintiff has suffered damages and, in accordance with 15 U.S.C. §2310(d)(1),

    Plaintiff is entitled to bring suit for such damages and other legal and equitable relief.

           35.      Plaintiff avers that upon successfully prevailing upon the Magnuson-Moss

    Warranty Act claim herein, all attorneys' fees are recoverable and are demanded against

    Manufacturer.

           WHEREFORE, Plaintiff prays for judgment against Boat Manufacturer as follows:

                    a.     Diminution in value of the boat and all incidental and consequential
                           damages incurred;
                    b.     Reasonable cost of repair damages under Term. Code 55-24-103;
                    c.     All reasonable attorneys’ fees, witness fees and all court costs and
                           other fees incurred; and
                    d.     Such other and further relief that the Court deems just and
                           appropriate.

                                                 COUNT II
                            BREACH OF IMPLIED WARRANTY
                    PURSUANT TO THE MAGNUSON-MOSS WARRANTY ACT
                                 BOAT MANUFACTURER



                                                       6
Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 7 of 32 PageID #: 12
         36.     Plaintiff re-alleges and incorporates by reference as though fully set forth herein,

  paragraphs 1-24 of this complaint.

         37.     The 236WI purchased by Plaintiff was subject to an implied warranty of

  merchantability as defined in 15 U.S.C. 2301(7) running from the Boat Manufacturer to the

  intended consumer, Plaintiff herein.

         38.     Boat Manufacturer is a supplier of consumer goods as a person engaged in the

  business of making a consumer product directly available to Plaintiff.

         39.     Boat Manufacturer is prohibited ‘from disclaiming or modifying any implied

  warranty when making a written warranty to the consumer or when Boat Manufacturer has entered

  into a contract in writing within ninety (90) days from the date of purchase to perform services

  relating to the maintenance or repair of a boat.

         40.     Boat Manufacturer is in contractual privity with Plaintiff based on the issuance of

  its written warranty and its contacts with Plaintiff.

         41.     Pursuant to 15 U.S.C. 2308, Plaintiffs 236WI was impliedly warranted to be

  substantially free of defects in both material and workmanship, and thereby fit for the ordinary

  purpose for which the 236WI was intended.

         42.     The 236WI was warranted to pass without objection in the trade under the contract

  description, and was required to conform to the descriptions of the 236WI contained in the

  contracts and labels.

         43.     The above described defects present in the 236WI render the 236WI

  unmerchantable and thereby not fit for the ordinary and essential purpose for which the 236WI

  was intended and as represented by Boat Manufacturer.




                                                     7

Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 8 of 32 PageID #: 13
         44.     As a result of the breaches of implied warranty by Boat Manufacturer, Plaintiff is

  without the reasonable value of the 236WI.

         45.     As a result of the breaches of implied warranty by Boat Manufacturer, Plaintiff has

  suffered and continues to suffer various damages.

         WHEREFORE, Plaintiff prays for judgment against Boat Manufacturer as follows:

                 a.      Diminution in value of the boat and all incidental and consequential
                         damages incurred;
                 b.      Reasonable cost of repair damages under Tenn. Code 55-24-103;
                 c.      All reasonable attorneys’ fees, witness fees and all court costs and
                         other fees incurred; and
                 d.      Such other and further relief that the Court deems just and
                         appropriate.

                               COUNT III
           REVOCATION OF ACCEPTANCE PURSUANT TO SECTION 2310(d)
                  OF THE MAGNUSON-MOSS WARRANTY ACT
                          BOAT MANUFACTURER

         46.     Plaintiff re-alleges and incorporates by reference as though fully set forth herein,

  paragraphs 1-24 of this complaint.

         47.     Boat Manufacturer’s tender of the 236WI was substantially impaired to Plaintiff.

         48.     The value of Plaintiffs 236WI was substantially impaired due to its defects and

  nonconformities.

         49.     Boat Manufacturer’s tender of the 236WI, which was substantially impaired to

  Plaintiff, constitutes a violation of 15 U.S.C. §2310(d).

         WHEREFORE, Plaintiff prays for judgment against Boat Manufacturer as follows:

                 a.      Return of all monies paid, satisfaction of all liens, and all
                         incidental and consequential damages incurred;
                 b.      All reasonable attorneys’ fees, witness fees and all court costs and
                         other fees incurred; and
                 c.      Such other and further relief that the Court deems just and
                         appropriate.



                                                    8

Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 9 of 32 PageID #: 14
                                    COUNT IV
                          BREACH OF WRITTEN WARRANTY
                  PURSUANT TO THE MAGNUSON-MOSS WARRANTY ACT
                              MOTOR MANUFACTURER

          50.     Plaintiff re-alleges and incorporates by reference as though fully set forth herein,

  paragraphs 1-24 of this complaint.

          51.     Plaintiff is a purchaser of a consumer product who received the boat motor and

  related components during the duration of a written warranty period applicable to the boat motor

  and related components and who is entitled by the terms of the written warranty to enforce against

  Motor Manufacturer the obligations of said warranty.

          52.     Motor Manufacturer is a company engaged in the business of making a consumer

  product directly available to Plaintiff.

          53.     The Magnuson-Moss Warranty Act, Chapter 15 U.S.C.A., Section 2301, et. seq.

  (“Warranty Act”) is applicable to Plaintiffs Complaint in that the boat motor and related

  components were manufactured and sold after July 4,. 1975, and costs in excess of ten dollars

  ($10.00).

          54.     Plaintiffs purchase of the boat motor and related components was accompanied by

  a written factory warranty for any defects in material or workmanship, comprising an undertaking

  in writing in connection with the purchase of the boat motor and related components to repair or

  replace defective parts, or take other remedial action free of charge to Plaintiff with respect to the

  boat motor and related components in the event that they failed to meet the specifications set forth

  in Motor Manufacturer’s warranty.
                                             \
           5 5.   Motor Manufacturer’s warranty was the basis of the bargain of the contract between

  the Plaintiff and Motor Manufacturer for the sale of the boat motor and related components to

  Plaintiff.

                                                    9

Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 10 of 32 PageID #: 15
         56.      Said purchase of Plaintiffs boat motor and related components was induced by,

  and Plaintiff relied upon, Motor Manufacturer’s written warranty.

          57.     Plaintiff has met all of her obligations and preconditions as provided in the written

  warranties.

         58.      Motor Manufacturer breached its express warranty pursuant to the Magnuson Moss

  Warranty Act in that it failed to repair the defects in Plaintiffs boat motor and related components

  within a reasonable number of repair attempts and/or a reasonable amount of time.

         59.      Asa direct and proximate result of Motor Manufacturer's failure to comply with its

  written warranty, Plaintiff has suffered damages and, in accordance with 15 U.S.C. §2310(d)(1),

  Plaintiff is entitled to bring suit for such damages and other legal and equitable relief.

         60.      Plaintiff avers that upon successfully prevailing upon the Magnuson-Moss

  Warranty Act claim herein, all attorneys' fees are recoverable and are demanded against

  Manufacturer.

         WHEREFORE, Plaintiff prays for judgment against Motor Manufacturer as follows:

                  a.     Diminution in value of the boat motor and related components and
                         all incidental and consequential damages incurred;
                  b.     Reasonable cost of repair damages under Tenn. Code 55-24-103;
                  c.     All reasonable attorneys’ fees, witness fees and all court costs and
                         other fees incurred; and
                  d.     Such other and further relief that the Court deems just and .
                         appropriate.

                                               COUNT V
                          BREACH OF IMPLIED WARRANTY
                  PURSUANT TO THE MAGNUSON-MOSS WARRANTY ACT
                                    MOTOR MANUFACTURER


          61.     Plaintiff re-alleges and incorporates by reference as though fully set forth herein,

  paragraphs 1-24 of this complaint.


                                                    10

Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 11 of 32 PageID #: 16
          62.     The boat motor and related components purchased by Plaintiff was subject to an

  implied warranty of merchantability as defined in 15 U.S.C. 2301(7) running from the Motor

  Manufacturer to the intended consumer, Plaintiff herein.

          63.     Motor Manufacturer is a supplier of consumer goods as a person engaged in the

  business of making a consumer product directly available to Plaintiff.

          64.     Motor Manufacturer is prohibited from disclaiming or modifying any implied

  warranty when making a written warranty to the consumer or when Motor Manufacturer has

  entered into a contract in writing within ninety (90) days from the date of purchase to perform

  services relating to the maintenance or repair of a boat motor and related components.

          65.     Motor Manufacturer is in contractual privity with Plaintiff based on the issuance of

   its written warranty and its contacts with Plaintiff.

           66.    Pursuant to 15 U.S.C. 2308, Plaintiffs boat motor and related components was

   impliedly warranted to be substantially free of defects in both material and workmanship, and

   thereby fit for the ordinary purpose for which the boat motor and related components was intended.

           67.    The boat motor and related components was warranted to pass without objection in

   the trade under the contract description, and was required to conform to the descriptions of the

   boat motor and related components contained in the contracts and labels.

           68.     The above described defects present in the boat motor and related components

   render it unmerchantable and thereby not fit for the ordinary and essential purpose for which the

   boat motor and related components was intended and as represented by Motor Manufacturer.

           69.     As a result of the breaches of implied warranty by Motor Manufacturer, Plaintiff is

   without the reasonable value of the boat motor and related components.




                                                      ll

Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 12 of 32 PageID #: 17
          70.    As a result of the breaches of implied warranty by Motor Manufacturer, Plaintiff

   has suffered and continues to suffer various damages.

          WHEREFORE, Plaintiff prays lor judgment against Motor Manufacturer as follows:

                 a.      Diminution in value of the boat motor and related components and
                         all incidental and consequential damages incurred;
                 b.      Reasonable cost of repair damages under Tenn. Code 55-24-103;
                 c.      All reasonable attorneys’ fees, witness fees and all court costs and
                         other fees incurred; and
                 d.      Such other and further relief that the Court deems just and
                         appropriate.



   PLAINTIFF DEMANDS A TRIAL BY JURY

   Dated: May 14,2019




                                               Respectfully submitted,

                                               Susan Tubbs



                                               By:
                                               Paul K. Guibao
                                               Attorney for Plaintiff
                                               Weisberg Consumer Law Group
                                               242 Poplar Ave.
                                               Memphis, TN 38103
                                               Telephone: (888) 565 3666
                                               Facsimile: (866) 577 0963
                                               Email: PGuibao@afclaw.com
                                               TN Bar# - 020467


                                               Correspondence address:
                                               Weisberg Consumer Law Group
                                               5846 S. Flamingo Road, #290
                                               Cooper City, FL 33330

                                                  12

Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 13 of 32 PageID #: 18
■»   *




                                       EXHIBIT “A”




                                                 «




                                             \
                                         /




                                             *




     Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 14 of 32 PageID #: 19
        )'          m/                 Boat-N-RV Supercenter                         Ph: (865) 354-2140
                                       2475 Westel Road                              Fx: (865) 3544371                                                                    MAHMESKV
Making Boating & Camping Fan! Rockwood.TN 37854
    <                                                                                                                                           An Authorized Sales and Sendee Location
 BUYER(S):SUSAN TUBBS                                                 SALESPERSON: TRAVIS DAVIDSON                                    DATE: 7/26/2018
 STREET: 2077 CHARLES RD                                                        HOME: (716)489-7706                                BUSINESS:
                                                    ST:                                       ap: 37322
 CITY: DECATUR                                            TN                                                                       STOCK NaG3090


      I, THE BUYER, HEREBY ORDER AND AGREE TO PURCHASE FROM YOU, ON THE TERMS CONTAINED ON BOTH PAGES OF THIS AGREEMENT, THE FOLLOWING VESSEL
 Mate of Boat                     Year         Models Size                  Serial No.                              New XX
 KEY LARGO                         2018         236WI102IN23FT              REC24597H718                            Used □             47995.00
 Mate of Motor                    Year         Models Size                  Serial No.                              New XX $
 SUZUKI                            2018         DF225TX                     22503F-810313                           Used □                   N/A
 Mate of Trailer                  Year         Model&Size                   Serial Na                               New □ J
 WARLOCK                           2018         230G                        1Z9R230G4JS076094                       Used □                   N/A
 INSURANCE AGAINST UABILITY FOR BODILY INJURY OR PROPERTY DAMAGE TO OTHERS IS NOT
 INCLUDED IN THIS TRANSACTION. IT IS MUTUALLY UNDERSTOOD THAT THIS AGREEMENT IS
                                                                                                                                                                                       i
                                                                                                                                                                                   .( j:
 SUBJECT TO NECESSARY CORRECTIONS AND ADJUSTMENTS CONCERNING CHANGES IN NET PAY
 OFF ON TRADE-IN TO BE MADE AT THE TIME OF SETTLEMENT.                                        Package Price 1                                  W                        47995.00
                      FREIGHT, PREP, OPTIONS, AND ACCESSORIES                                                                                  W                             N/A
FREIGHT                                                                     1495.00                                                            W                              N/A
PREP                                                                          895.00         Options/Accessories                               W                         10250.00
TRAILER                                                                         N/A                                                                                           N/A
Upgrade to 225hp                                                            7860.00                                                                                           N/A
SEA FOAM/BLACK HULLSIDE                                                         N/A                                                                                           N/A
HIGH BOW RAILS                                                                  N/A                                                                                           N/A
CANVASTOP                                                                       N/A                                                                                           N/A
CUSHION PACKAGE                                                                 N/A                                                                                           N/A
STEREO WITH 2 SPEAKERS                                                          N/A                                                                                           N/A
                                                                                                                                                                              N/A
 Options/Accessories Total                                                10250.00           TOTAL                                                                       58245.00

                             DESCRIPTION 0FTRADE IN #1                                       LESS TRADE CREDIT #1            (•)                                          5500.00
Yr. 1998       |Mate SEA CHASER |VIN                                                         LESS TRADE-CREDIT S2            (-)                                          5500.00
lienholder:                                          Est Owed $265.00)                                                                                                        N/A
                             DESCRIPTION 0FTRADE IN 82                                                                                                                        N/A
Yr. 2006        Make HOLIDAY           VIN                                                   LESS RETAIL DISCOUNT (IF ANY)   (-)                                          1600.00
Lienholder: M&tbank                                  |Est. Owed $8000.00                     CASH PRICE                      (+)                                         45645.00
 If You cancel this Purchase Agreement or otherwise refuse to take delivery of the Vehicle
                                                     ou
                                                                                                  :r?F2r?-\
 may retain) liquidated damages Injheamount of8 9500.00           or adhere to the dedeion    SALES TAX                                                                    4080.80
 of the tribunal identified on Pagd?oifcls AgreemenL                                          DOC FEE                                                                       395.00
        Buyer's Signature                                                                     INSPECTION FEE            *                                                     N/A
XX FACTORY WARRANTY ONLY: THE                  □ AS-IS: THIS VEHICLE IS SOLD ‘AS IS*          REGISTRATION FEE                                                                N/A
MANUFACTURER'S WARRANTY IS THE                 WITHOUT ANY WARRANTY EITHER                                                                                               50120.80
                                                                                              TOTAL CASH PRICE
ONLY WARRANTY WHICH ACCOMPANIES                EXPRESS OR IMPUED. THE BUYER WILL
THE SALE OF THIS VEHICLE SELLER                BEAR THE ENTIRE EXPENSE OF                                                                                                      N/A
NEITHER ASSUMES NOR AUTHORIZES                 REPLACING OR CORRECTING ANY                    LESS DEPOSIT                                                                 3235.00
ANY OTHER PERSON TO ASSUME FOR IT              DEFECTS) THAT PRESENTLY EXISTS OR
ANY LIABILITY IN CONNECTION WITH THIS          THAT MAY HEREAFTER APPEAR IN THE               PLUS BALANCE ON TRADE                                                       7735.00
SALE.     PLEASE     CONSULT     THE           VEHICLE. PLEASE- CONSULT THE                   CASH ON DELIVERY                                                                N/A
 AOOmONAI niSCIAIMPRSONPARFO                   annmnMAi nisei aimfhs nu pabf 9
                                                                                              AMOUNT FINANCED                                                            54620.80
 NOTICE: THERE ARE IMPORTANT TERMS AND CONDITIONS ON PAGE 2 OF THIS AGREEMENT, INCLUDING A PROVISION WHICH REQUIRES CERTAIN DISPUTES BETWEEN
         BUYER(S) AND SELLER B&RESOLVED THROUGH BINDING ARBITRATION. SIGN BELOW ONLY AFTER YOU HAVE RECEIVED AND REVIEWED BOTH PAGES.
                                                                                                                        THE AMOUNTS INDICATED ON THIS PURCHASE AGREEMENT FOR
        Buyer’s Signature!                                                        Date: 7/26/2018                       REGISTRATION. TAXES, AND TITLE FEES ARE ESTIMATES. IN SOME
                                                                                                                        INSTANCES. THEY MAY EXCEED THE ACTUAL FEES DUE THE
   Co-Buyer's Signature:                                                          Date:                                 COMMISSIONER OF MOTOR VEHICLES OR OTHER GOVERNMENTAL
                                                                                                                        AUTHORITY. OEALER WILL AUTOMATICALLY, AND WITHIN 60 DAYS OF
 - Seller Approved By;                            Of 0J>,                         Date: 7/26/2018                       SECURING SUCH REGISTRATION AND HUE. REFUND ANY AMOUNT
                                                                                                                        OVERPAID FOR SUCH FEES.                    fTNBev. 2017-07)




          Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 15 of 32 PageID #: 20
                                  EXHIBIT “B”




                                                             y




Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 16 of 32 PageID #: 21
Suzuki Connect                                                                                  https://www.suzukiconnect.eom/wps/myportal/marinehome/Iui/p/al/04_Sj9CPykssy0...


                                                                                                                                                            Welcome, Stacy
             $
             ^
               SUZUKI
                  MARINE GSmSSS
                                                                                                                                                      Edit My Profile | Logout




         Master Inquiry
             04/05/2019 07:44:56 AM      Dealership: BOAT-N-RV SUPERCENTER 2475 WESTEL RD ROCKWOOD, TN 37854-6910
                                    Prefix Serial#
             Engine Plate Number 22503F -|310313 ABA




         Motor Information                                                                      Owner Information
         I     Control No;502S31217                              ColoriNEBULAR BLACK            Owner                 Update Owner
                Serial Na810313     '                           Status'Reflistered_______ '
         r      Model NOIDF225TX2__                        RepoitDate;Jan2.2019                 r       NameTUBBS, SUSAN                                   !
         ______|njssions’ALL                                  Plate No'22503F -810313 '
                                            ___________ __________________                            Address!2077 CHARLES RD         CityDECATUR
         [Selling DeatershipiBOAT-N-RV SUPERCENTER _...      *^^torth!2i#1W06                          Phone?                        StatejTN
                                                                                                             i                         Zip?37322 ""        i
                                                                                                       E-Mrill

         Warranty information.
                                 Hours         Sold Date .. Expiration Date Contract Number ~
                  ^rrantyO                 Jut26.2018 __'
                  ___ SEP 0              ~ Jut 2612018' -Jut 25.2024       ; MPE1190229




lofl                                                                                                                                                             4/5/2019,10:41 AM
                                  Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 17 of 32 PageID #: 22
             Zl Kl
      MARINE
  LIMITED WARRANTY




   7WE
   tUUisviATE’



Applies to 2001 and Later
  Four-Stroke Models




          Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 18 of 32 PageID #: 23
    TABLE OF CONTENTS
    Outboard Motor Limited Warranty ..............................                     1
    What Is Covered By This Warranty ............................                      1
    Warranty Coverage Periods ........................................                 1
    Your Warranty Begins ........................................... .....             2
    Dealer Responsibilities ...............................................            2
    Warranty Exclusions ....................................... ...........            2
    Situations Not Covered ...............................................             2
    Normal Wear and Deterioration ..................................                   4
    Incidental or Consequential Damages and Expenses                                   4
    Warranty Transfer Limitations .....................................                4
    Your Responsibilities ...................................................          S
    Warranty Repairs ........................................................          5
    Special Assistance ......................................................          5
    Emission Control System Limited Warranty...............                            7
    Emission Control System Warranty Period .................                          8
    Emission Control System - Parts covered ..................                         8
    Emission Control System - What Is not covered ........                             9
                                                                                                                                             I
    Emission Control System
    -Your Warranty Responsibilities .................................                  '10
    Emission Control System
    - Obtaining Warranty Service ......................................                11
    Emission Control System - Maintenance & Repairs ...                                11
    California Emission Control System Limited Warranty                                12
                                                                                                                    i                    i
    California Emission Control System - Summary ........                              13    i


    .California Emission Control System - Warranty Period                              ,14
                                                                                  N.                 ..                                          \
    California Emission Control System - Covered parts ..                              14
    California Emission Control System
    - What Is Not Covered .................................................            16
    California Emission Control System
    - Maintenance & Repairs .............................................              17
    Sen/ice Record ................ ...........................................        18
    Motor & Dealer Record ...............................................              19




                                                                                                 ✓




                                                     Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 19 of 32 PageID #: 24
n
                             SUZUKI MOTOR OF AMERICA. INC.
                                    MARINE DIVISION
                          FOUR-STROKE OUTBOARD
                            LIMITED WARRANTY
                              2001 AND LATER
        WHAT IS COVERED BY THIS WARRANTY
        Suzuki Motor of America, Inc. provides a limited warranty which covers each new
        Suzuki Four-Stroke Outboard Motor imported and distributed by Suzuki Motor
        of America, Inc. Needed repairs to correct delects in material and workman­
        ship during the manufacture of the outboard will be made at no charge for parts
        and labor. The Suzuki Limited Warranty will be In effect If the outboard motor
        was property installed and serviced by an Authorized Suzuki Motor of America
    '   Outboard Dealer within the continental United States, Alaska, Bahamas, or Turks
        and Caicos Islands.

        WARRANTY COVERAGE PERIODS
        FOR 2001 THROUGH 2008 FOUR-STROKE MODEL OUTBOARDS
        □ Pleasure Use - The warranty period is 36 months.
        □ Commercial Use - The warranty period is 12 months.
           If your boat has commercial tags, either prior to or following the date of
           sale, the motor will be considered in commercial use. Also, commercial use
           includes, but is not limited to, law enforcement or marine patrol.
        □ Rental use-The warranty period is 12 months.
        □ Demonstrator — The warranty period begins on the date the outboard was
           first used by the dealer as a demonstrator. You will receive the remaining
           warranty coverage when the outboard is sold at retail for pleasure use only.
        □ Miscellaneous Sales - Outboard motors wh:ch have been sold at auction or
           titled as salvaged, repossessed, rebuilt, junked, flood damaged, fire/smoke
           damaged, dismantled or other similar occurrences are not covered by the
           Suzuki Limited Warranty.

        FOR 2009 AND LATER FOUR-STROKE MODEL OUTBOARDS
        □ Pleasure Use-The warranty period is 36 months.
        □ GovernmentalAgency Use - The warranty period is 36 months. Suzuki
           four-stroke outboard motors purchased by'a United States Federal, State
           or Local Governmental agency end registered for govern- mental use in the
           United States.
        □ Commercial Use - The warranty period is 12 months.
           If your boat has commercial tags, either prior to or following the date of sale,
           the motor will be considered in commercial use.




                                                 1




                                   , !




*
                                            Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 20 of 32 PageID #: 25
         □ Rental Use - The warranty period is 12 months.
         □ Demonstrator — The warranty period begins on the date the outboard was
           first used by the dealer as a demonstrator. You will receive the remaining
           warranty coverage when the outboard is sold at retail for pleasure use only.
         □ Miscellaneous Sales- Outboard motors which have been sold at auction or
           filled as salvaged, repossessed, rebuilt, junked, flood damaged, fire/smoke
           damaged, dismantled or other similar occurrences are not covered by the
           Suzuki Limited Warranty.

         YOUR WARRANTY BEGINS .
         All warranty periods begin on the date the motor is first delivered to the customer
         or first put into dealer service, such as a dealer demonstrator—whichever
         comes first.

        DEALER RESPONSIBILITIES
        Any Authorized Suzuki Outboard Dealer will perform warranty repairs to your
        outboard.

        The Authorized Suzuki Outboard Dealer from whom you purchased your out- board
        is required to provide you with a signed copy of the Certificate of Pre-Delivery. This
        form will complete your warranty records and should be attached to your warranty
        policy for future reference. The Certificate of Pre- Delivery outlines the steps your
        dealer has taken to fulfill its pre-delivery responsibility to property install and service
        your new Suzuki Outboard.

         In certain circumstances if warranty repairs are needed you may be asked to
        .provide proof of purchase such as the original copy of the bill of sale.

    '   WARRANTY EXCLUSIONS IN THE SECOND YEAR AND THIRD YEAR OF
        THE THREE YEAR PLEASURE USE WARRANTY COVERAGE PERIOD
        □ Gauges and meters, fuel tank, remote control boxes and external wire har­
           nesses, hoses and all rubber components (except engine oil seals).

        SITUATIONS NOT COVERED BY THE SUZUKI LIMITED WARRANTY
        The Suzuki Limrted Warranty does not cover Vie following situations. Repair of
        these items is your responsibility.
        □ Accidents, such as striking submerged objects or running aground.
        □ Misapplication of the outboard motor to the vessel, such as under-powering . '                                           /
            commercial vessels, overpowering or installing an incorrect shaft iength motor.
        □ Abusive operation of the motor, such as operating the engine at continuous
            100% throttle setting, or with insufficient warm up or insufficient cooling water
            supply.
        □ Piston seizure not caused by a manufacturing defect in either materials or
            workmanship.




                                                    2




                                               Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 21 of 32 PageID #: 26
*
□ Competition or racing usage.
□ Improperly performed repairs or maintenance. -
□ Improper selection of octane rating or poor fuel quality such as water con­
    tamination or abnormal concentrations of alcohol or other substances.
□ Improper selection of lubricants such as low quality oil, gelled oil or non­
    marine grade lubricants and greases.
□ Normal wear and deterioration during everyday, intended use of the motor.
□ Normal operational noises and/or normal vibrations not caused by a defect
   in factory materials or workmanship.
□ Differences between like motors such as power, acceleration, top speed, fuel
    consumption, vibration or noises due to normal production variations.
□ Normal cosmetic deterioration, such as fading of paint color, paint peeling,
   decal fading or peeling that are caused by improper storage, lack of mainte­
   nance or harsh climate conditions.
□ Customer applied chemical treatments such as specialized waxes, water
   repellent protective engine sprays and oil additives.
□ Environmental damage such as exposure to sun, rain, freezing, tree sap,
   bird droppings, hail, road salt, acid rain, ozone and other natural conditions.
□ Corrosion damage caused by a lack of proper use, maintenance, storage or
   exposure to salt water, normal galvanic action or electrolysis.
□ Underwater submersion or ingestion of water either through the intake or
   exhaust system such as, but not limited to, an improperly mounted bracket
   or being subjected to stormy seas or mishandling of the vessel.
□ Alteration, modification, tampering with the original factory settings, vandal­
   ism, fire, accident, theft, and collision.
□ Tilt lode mechanism, if damage was caused by trailering or raised auxiliary
   motor position.
□ Use of non-Suzuki parts and accessories which afe directly responsible for
 - the failure of a covered component.
□ Additional labor *o remove and reinstall non-factory installed parts or accessories
   in order to perform warranty repairs.
□ Any other use of the motor which is unreasonable or abnormal under the
   circumstances.




                                         3




                                    Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 22 of 32 PageID #: 27
      NORMAL WEAR AND DETERIORATION
      Engine components which wear out at expected intervals during the regular service
      span of an engine do not constitute a defect, but are merely a result of the engine's
      normal life span. This normal wear is not covered by the warranty.

      During routine operation of the outboard motor, certain components will experience
      normal wear and deterioration, including but not limited to, the following; filters,
      fuses, spark plugs, propellers, propeller bushings, zinc anodes, timing belts, water
      pump impellers, starter motor brushes, and trim motor brushes.

      Normal maintenance parts and labor needed to maintain your Suzuki outboard
      motor and the normal replacement of parts due to normal wear and deterioration
      are your responsibility. The warranty does not provide coverage for these items.
      Some examples are;

      □    First required service and any periodic maintenance
      □    Lower unit gear oil changes
      □    Filters and spark plugs
      □    Water pump impellers
      □    Valve adjustments

      INCIDENTAL OR CONSEQUENTIAL DAMAGES AND EXPENSES
      This Suzuki Limited Warranty does not cover any incidental or consequential
      damages whether foreseeable or not, including but not limited to, the following:

       □   The expense of returning the outboard for warranty repairs
       □   Towing charges
     ' □   ‘Haul out* fees
       □   Loss of use
       □   Inconvenience
       □   Lost business revenue or profits
       □   Alternate motor or boat rentals
       □   Overnight expenses, telephone calls, meal expenses, lodging expenses, etc.

     SOME STATES DO NOT. ALLOW THE EXCLUSION OR LIMITATION OF                                                                 /
                                                                                              o
     INCIDENTAL OR CONSEQUENTIAL DAMAGES SO THE ABOVE LIMITATION
     OR EXCLUSION MAY NOT APPLY TO YOU.
                                                                                                                *y
     OWNERSHIP CHANGE
     The Limited Warranty period will apply to the outboard motor, regardless of ownership
     changes, beginning'at the original date of purchase, and ending, without interruption,
     at the date of expiration of the applicable Limited Warranty Policy.

     While the applicable warranty coverage will follow the motor, and is unaffected
     by a change of ownership, Suzuki Motor of America suggests that all subsequent
     owners of Suzuki products provide their contact information to Suzuki as soon as
     possible after taking ownership of the producL The new owners contact information
     will allow Suzuki to notify the new owner of the motor of any future safety recall or
     product updates.



                                               4




                                          Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 23 of 32 PageID #: 28
•r
YOUR RESPONSIBILITIES
You must operate and maintain your Suzuki Outboard in a normal manner as
described in the Owner's Manual. It is your responsibility to maintain your Suzuki
Outboard motor by performing all of the necessary scheduled periodic mainte­
nance or additional maintenance which might be required due to your operational
use. It is also your responsibility to maintain the necessary records, invoices, bills
and other receipts to prove where certain repairs were per- formed and that all
necessary maintenance work was completed using Genuine Suzuki Parts and
recommended lubricants wherever applicable. Warranty decisions may be based
upon our review of applicable records and receipts.
WHERE TO SEEK WARRANTY REPAIRS
All warranty repairs must be made by an authorized Suzuki Motor of America
Outboard Dealer within the continental United States, Alaska, Bahamas, or Turks
and Caicos Islands. Your dealer will perform the necessary repairs or adjust­
ments within a reasonable amount of time and provide you with a copy of the re­
pair order for your records. Suzuki Motor of America will, at its option, repair your
outboard motor with either new, reconditioned or remanufactured component
parts. Any parts replaced under the coverage of this limited warranty become
the property of Suzuki Motor of America. If you operate your outboard outside of
the areas listed above and require warranty assistance contact Suzuki Motor of
America Customer Relations at 714-572-1490.

SCHEDULING WARRANTY REPAIRS
Should a defect arise during the warranty period, call your Authorized Suzuki
Outboard Dealer of choice and notify them of the problem. We recommend that
you do so within 24 hours. Your dealer may then provide special instructions
to avoid further deterioration or additional problems from occurring. It is your
responsibility to return your outboard motor to your servicing dealer for repairs.

Your Authorized Suzuki Dealer will make every effort to complete your warranty
repairs in a timely manner. However, during the boating season and at some
other times of the year, additional time may be required for the completion of the
necessary repairs to the motor.

We always recommend that you return to your selling dealer for warranty repairs
and service whenever possible. The dealer where you purchased your outboard
has a personal interest in your satisfaction.

Any parts replaced during the warranty repairs become the property of Suzuki
and will not be returned to you.

SPECIAL ASSISTANCE
If you should experience a problem or have a service or warranty concern, which
your Authorized Suzuki dealer cannot resolve, please follow these procedures in
the following sequence for the fastest possible response.

1.   Bring your problem or concern to the attention of the dealership's service
     management and allow the dealer every opportunity to resolve your concern.


                                          5




                                     Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 24 of 32 PageID #: 29
    2.   Fully explain your concern to the dealership's Service Manager, Owner
         or General Manager. Ask them for their full cooperation and assistance in
         resolving your concerns. These individuals are vitally concerned with your
         satisfaction and future business. For this reason they are in the best position
         to assist you.

         If after following the steps outlined above further assistance is still required
         please write to the address listed below. Be certain to provide us with the
         following information: Model, engine number, hours used, boat brand, model,
         length and the dates that the events, occurred. Include the name of the deal­
         ership, the individuals you have spoken to at the dealership and the dealer­
         ship address to confirm the exact location. Please also include all relevant
         service receipts.

    3.   Suzuki Motor of America will contact your AuthorizedSuzuki Dealer concern­
         ing any inquiry made about warranty and service concerns. We will speak
         to the Owner, General Manager, Service Manager and Technicians to team
         all of the relevant facts before making any decisions. This process will take
         place as quickly as possible, but some time must be allowed for a thorough
         investigation of all the pertinent facts.

    While we urge you to write so as to provide a written record of your concern, you
    may also phone the Customer Service Department from 8:30 am to 5:00 P.M.
    Pacific time. The address and phone number are as follows:

                      SUZUKI MOTOR OF AMERICA, INC.
                      MARINE DIVISION
                      Customer Service Department
                      3251 East Imperial Highway
                      PO Box 1100
                      Brea, California 92822-1100
                      Phone: (714)572-1490

    SUZUKI MAKES NO PROMISES OR WARRANTIES OTHER THAN THOSE
    PROMISES MADE IN THIS LIMITED WARRANTY.

    ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FORA
    PARTICULAR PURPOSE SHALL BE LIMITED TO THE DURATION OF THIS
    WRITTEN WARRANTY.

    SOME STATES DO NOT ALLOW LIMITATIONS ON HOW LONG AN IMPLIED
    WARRANTY LASTS, SO THE ABOVE LIMITATION MAY NOT APPLY TO YOU.

    THIS WARRANTY GIVES YOU SPECIFIC LEGAL RIGHTS, AND YOU MAY
    ALSO HAVE OTHER RIGHTS WHICH VARY FROM STATE TO STATE.

    SUZUKI DOES NOT AUTHORIZE ANY PERSON TO CREATE FOR IT ANY
    OTHER WARRANTY, OBLIGATION, OR LIABILITY IN CONNECTION WITH
    THIS OUTBOARD MOTOR.


                                             6




p



                                       Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 25 of 32 PageID #: 30
*
J   ?




                                      EXHIBIT “C”




    Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 26 of 32 PageID #: 31
•X.   J




                           Tull IViv Nationwide
                                 |.S88-565-.Vt6<S
                          www.Carl .011 uiii.O )M
                                                                Weisbers
                                                                Consumer Law Group, PA. L/
                                                                                                   Corporate Olllo.':
                                                                                                   ?!>4h S. I 'lniniiitio Itoad, C240
                                                                                                   Cntipi'r City, l'l’
                                                                                                   y?4-2:2-2IK4' X6ft.577-(l¥6’



                                                        The Law OITiee of Paul Cfuibao*
                                                               Paul K. Guibao **
                                                             1448 Madison Avenue
                                                              Memphis, TN 38104
                                                           TOii i bao@AFCLa.w. con l
                                                                 Extension 415



                                                                                      January 29, 2019

             Recreation Unlimited, LLC
             Attn: Legal Department
             111 Matthews Drive
             Americus, GA 31709

                    Re:               Susan Tubbs v. Recreation Unlimited. LLC
                    Our Client:       Susan Tubbs
                    Year/Make/Model: 2018 Key Largo 236WI102IN 23FT; 2018 Suzuki
                    DF225TX; 2018 Warlock 230G
                    Serial Numbers:    REC24597H718; 22503F-810313; 1Z9R230G4JS076094
                    Our File Number:  V190024TN01

             Dear Sir/Madam:

                    Please be advised that this office represents the above-named individual regarding claims against
             your company pursuant to the Federal Magnuson-Moss Warranty Act, the State Lemon Law and/or the
             Uniform Commercial Code with regard to the above-listed vessel.

                     Having been formally notified of our representation, we respectfully demand you not contact our
             client for any reason. Instead, please direct all future contact and correspondence to this office, and
             further, please consider this letter express and unequivocal revocation of any permission our client may
             have provided you to call them. We reserve the right to seek injunctive relief against you should you fail
             to honor these directives.

                     Enclosed please find the sales and repair records in our client’s possession. As these records show,
             our client paid an extraordinary sum of money for a vessel riddled with numerous non-conformities that
             cause a substantial impairment of the use, value and/or safety of the vessel. The primary non-conformities
             include but are not limited to:

                     1.      Defective motor;


                                          * Co-Counsel with The Weisbarg Consumer Law Group, FA***
                                                       ** admitted to practice in Tennessee
                                 *** Alex Weisbeig, Managing Partner, admitted to practice in Florida & Illinois


          Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 27 of 32 PageID #: 32
           2.     Defective propeller;

           3.     Defective hull;

          4.      Defective brake line;

           5.     Defective GPS;

           6.     Defective fuel tank;

           7.     Defective Bimini canvas;

           8.     Defective seats;

          9.      Defective gel coat; and

           10.    Any additional complaints actually made, whether contained on your company’s
                  invoices or o the wise.

           These non-conformities constitute violations of both Federal and State law, as do the inordinate
   amount of unsuccessful repair attempts to cure the same. Specifically, when you chose to bind our client
   to a written warranty limiting all remedies to repair or replacement of defective parts, you undertook the
   legal obligation to perform effective repairs within a reasonable amount of time. The inordinate amount
   of incompetent repairs within the applicable warranty period shows you failed to satisfy this obligation.
   Under basic principles of good faith, this means your limited remedy failed of its essential purpose. This
   failure caused harm for which our client intends to seek redress.

          To avoid the need for litigation, we respectfully demand that you take this vessel back, return all
   funds paid towards the vessel, cancel all applicable contracts, and provide compensation for the damages
   sustained to date, including our client’s attorneys’ fees pursuant to the fee-shifting provisions of the
   Magnuson-Moss Warranty Act and/or Lemon Law. In exchange for meeting this demand, our client will
   waive all loss of use and aggravation and inconvenience damages sustained to date.

            This letter also constitutes notice under U.C.C. § 2-711(3) of our client’s security interest in the
   vessel for return of the total amount above, plus expenses in handling and inspecting the vessel. Until you
   pay this amount, our client has the right to hold the vessel and use it to the extent necessary to preserve
   it, to protect its security interest, and to minimize your damages. In addition, although our client requires
   return of the monies identified above before substitute goods can be acquired, our client reserves the right
   to mitigate all parties’ damages by cover and reserves the right to claim such damages here. In addition,
   any attempt by you or your agents to repossess the vessel will be wrongful and will subject you to liability
   for conversion and for wrongful repossession under U.C.C. §§ 9-503 and 9-507 as well as other applicable
   Consumer Fraud remedies. If the seller (or, if applicable the assignee, or any creditor subject to the FTC
   Holder Rule) has filed a financing statement covering the goods, I demand, pursuant to U.C.C § 9-404,




Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 28 of 32 PageID #: 33
   that you file a termination statement within ten days to terminate your security interest and forward a
   copy to this office. Since our client has revoked acceptance, there is no outstanding secured obligation. If
   you do not file a termination statement within ten days and cooperate in removing the lien, you will be
   liable under U.C.C. § 9-404(1) for any loss caused our client by your failure. Please also consider this letter
   prior direct written notification of the defects within our client’s vessel and of our client’s intent to pursue
   a claim pursuant to the State Lemon Law. If and only if you have “final opportunity rights” under said
   statute, and wish to exercise said rights, you are hereby directed to contact this office within fourteen (14)
   days.

           In conclusion, we urge you to realize that a quick resolution of this matter will save all parties a
   great deal of time, money and effort. To this end, although we believe the above demands are reasonable,
   our client remains open-minded to a diminution in value settlement, or any other suggestions for an
   equitable resolution you may have. I thus encourage you to contact this office at your earliest convenience
   with an offer for resolution. Should you fail to do so in a timely manner, we will assume you do not seek
   amicable resolution and will file a claim in a court, of law seeking all actual and exemplary damages
   available.




                                                                        Best regards,




                                                                        Paul K. Guibao
                                                                        Attorney at Law

   PKG/js
   Enc.




Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 29 of 32 PageID #: 34
4   9




                      Tull I'Vi’o Niilioiiwidi-
                             I.S88-5A5-.VW<S
                     ivww.Curl .oi i IOH.CI 1M
                                                               Weisbers
                                                                Consumer Law Group, PA. U
                                                                                               CoipoKiio nnicL-:
                                                                                               F»46 S. I'l;iiiiinu(> KikuI, P2WI
                                                                                               CmipiT (.'in;
                                                                                               954-2:2-21K4 ; KM-5774W62 l-iirsii:iilc




                                                        The Law Office of Paul Gnibao*
                                                              Paul K Oiiihao **
                                                            1448 Madison Avenue
                                                             Memphis, TN 38104
                                                           PO11 i hao@AFCLnw. com
                                                                  Extension 415


                                                                                     April 8, 2019

        Suzuki Motor of America, Inc.
        Attn: Legal Department
        3251 E. Imperial Highway
        Brea, CA 92821

               Re:                                Susan Tubbs v. Recreation Unlimited. LLC
               Our Client:                        Susan Tubbs
               Year/Make/Model:                   2018 Key Largo 236WI; 2018 Suzuki DF225TX;
               Serial Numbers:                     REC24597H718; 22503F-810313; 1Z9R230G4JS076094
               Our File Number:                   V190024TN01

        Dear Sir/Madam:

               Please be advised that this office represents the above-named individual regarding claims against
        your company pursuant to the Federal Magnuson-Moss Warranty Act, the State Lemon Law and/or the
        Uniform Commercial Code with regard to the above-listed vessel and motor.

                •Having been formally notified of our representation, we respectfully demand you not contact our
        client for any reason. Instead, please direct all future contact and correspondence to this office, and
        further, please consider this letter express and unequivocal revocation of any permission our client may
        have provided you to call them. We reserve the right to seek injunctive relief against you should you fail
        to honor these directives.

                Enclosed please find the sales and repair records in our client’s possession. As these records show,
        our client paid an extraordinary sum of money for a vessel riddled with numerous non-conformities that
        cause a substantial impairment of the use, value and/or safety of the vessel. The primary non-conformities
        include but are not limited to:

                1.      Defective motor;



                                      * Co-Counsel with The Wedsbarg Consumer Law Group, FA***
                                                   ** admitted to practice in Tennessee
                             *** Alex Weinberg, Managing Partner, admitted to practice in Florida & Illinois


    Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 30 of 32 PageID #: 35
<




              2.     Defective propeller;

              3.     Defective hull;

              4.     Defective brake line;

              5.     Defective GPS;

              6.     Defective fuel tank;

              7.     Defective Bimini canvas;

              8.     Defective seats;

             9.      Defective gel coat; and

              10.    Any additional complaints actually made, whether contained on your company’s
                     invoices or otherwise.

              These non-conformities constitute violations of both Federal and State law, as do the inordinate
      amount of unsuccessful repair attempts to cure the same. Specifically, when you chose to bind our client
      to a written warranty limiting all remedies to repair or replacement of defective parts, you undertook the
      legal obligation to perform effective repairs within a reasonable amount of time. The inordinate amount
      of incompetent repairs within the applicable warranty period shows you failed to satisfy this obligation.
      Under basic principles of good faith, this means your limited remedy failed of its essential purpose. This
      failure caused harm for which our client intends to seek redress.

             To avoid the need for litigation, we respectfully demand that you replace the motor in our client’s
      boat and provide compensation for the damages sustained to date, including our client’s attorneys’ fees
      pursuant to the fee-shifting provisions of the Magnuson-Moss Warranty Act and/or Lemon Law. In
      exchange for meeting this demand, our client will waive all loss of use and aggravation and inconvenience
      damages sustained to date.

               This letter also constitutes notice under U.C.C. § 2-711(3) of our client’s security interest in the
      vessel for return of the total amount above, plus expenses in handling and inspecting the vessel. Until you
      pay this amount, our client has the right to hold the vessel and use it to the extent necessary to preserve
      it, to protect its security interest, and to minimize your damages. In addition, although our client requires
      return of the monies identified above before substitute goods can be acquired, our client reserves the right
      to mitigate all parties’ damages by cover and reserves the right to claim such damages here. In addition,
      any attempt by you or your agents to repossess the vessel will be wrongful and will subject you to liability
      for conversion and for wrongful repossession under U.C.C. §§ 9-503 and 9-507 as well as other applicable
      Consumer Fraud remedies. If the seller (or, if applicable the assignee, or any creditor subject to the FTC
      Holder Rule) has filed a financing statement covering the goods, I demand, pursuant to U.C.C § 9-404,
      that you file a termination statement within ten days to terminate your security interest and forward a




    Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 31 of 32 PageID #: 36
f




       copy to this office. Since our client has revoked acceptance, there is no outstanding secured obligation. If
       you do not file a termination statement within ten days and cooperate in removing the lien, you will be
       liable under U.C.C. § 9-404(1) for any loss caused our client by your failure. Please also consider this letter
       prior direct written notification of the defects within our client’s vessel and of our client’s intent to pursue
       a claim pursuant to the State Lemon Law. If and only if you have “final opportunity rights” under said
       statute, and wish to exercise said rights, you are hereby directed to contact this office within fourteen (14)
       days.

               In conclusion, we urge you to realize that a quick resolution of this matter will save all parties a
       great deal of time, money and effort. To this end, although we believe the above demands are reasonable,
       our client remains open-minded to a diminution in value settlement, or any other suggestions for an
       equitable resolution you may have. I thus encourage you to contact this office at your earliest convenience
       with an offer for resolution. Should you fail to do so in a timely manner, we will assume you do not seek
       amicable resolution and will file a claim in a court of law seeking all actual and exemplary damages
       available.



                                                                            Best regards,




                                                                           . Paul K. Guibao
                                                                             Attorney at Law

       PKG/js
       Enc.




                                                                                                                          -4




    Case 1:19-cv-00194-PLR-SKL Document 1-1 Filed 07/02/19 Page 32 of 32 PageID #: 37
